NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                    Fed. R. App. P. 32.1




            United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                               Submitted November 22, 2011*
                                Decided November 23, 2011

                                           Before

                            RICHARD A. POSNER, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 11‐1585

AIRRION BLAKE‐BEY, et al.,                       Appeal from the United States District
     Plaintiffs‐Appellants,                      Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 10 C 5246
COOK COUNTY, ILLINOIS,
     Defendant‐Appellee.                         Samuel Der‐Yeghiayan,
                                                 Judge.

                                         O R D E R

        Airrion Blake‐Bey, Airrion Blake‐Bey II, Anita Blake‐Bey, and Lovie Hunter‐El are
adherents of the Moorish Science Temple of America and were born in Cook County,
Illinois. In this pro se lawsuit, they claim that the county has enslaved them by creating
birth certificates which falsely imply they are Americans rather than citizens of a Moroccan


       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(c).
No. 11‐1585                                                                            Page 2

Empire that spans the Western Hemisphere, Africa, and the mythical Atlantis. The plaintiffs
demand varied relief, including $5 billion. The district court dismissed their complaint, and
rightly so because the suit is too frivolous to have invoked the court’s subject‐matter
jurisdiction. See Hagans v. Lavine, 415 U.S. 528, 536 (1974); In re African‐American Slave
Descendants Lit., 471 F.3d 754, 757 (7th Cir. 2006); Crowley Cutlery Co. v. United States, 849
F.2d 273, 276 (7th Cir. 1988).

                                                                                 AFFIRMED.